DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “the second power-off condition being a condition in which a first predetermined time elapses from a time when the user get off the vehicle” I believe should be rewritten as when the user get out of the vehicle.  Appropriate correction is required.
Claim 1 recites the limitation "the power-on condition" in lines 16 and 19 of the respective claim which should be rewritten as “the predetermined power-on condition”. There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power-supply control unit that: sets the power supply to an on state when a predetermined power-on condition is satisfied; and sets the power supply to an off state when a first power-off condition or a second power-off condition is satisfied while the vehicle is stopped and the power supply is in the on state, the first power-off condition being a condition in which a predetermined power-off operation is performed by a user of the vehicle, the second power-off condition being a condition in which a first predetermined time elapses from a time when the user gets off the vehicle; and a power-on-condition setting unit that: sets the power-on condition to a first power-on condition, when the power-supply control unit sets the power supply to the off state because the first power-off condition is satisfied; and sets the power-on condition to a second power-on condition, when the power-supply control unit sets the power supply to the off state because the second power-off condition is satisfied, the second power-on condition being different from the first power-on condition in claim 1. A door-lock-unlocking recognizing unit that recognizes unlocking of a door lock mechanism provided in the vehicle in claim 3. A parking-point recognizing unit that recognizes a parking point where the vehicle is stopped in claim 4. A user recognizing unit that recognizes that the user or a user terminal used by the user exists within a predetermined range around the vehicle in claim 6. A user-getting-on recognizing unit that recognizes that the user is in the vehicle in claim 7. A passenger recognizing unit that recognizes whether a passenger is in the vehicle in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10, recites “a power-on-condition setting unit that: sets the power-on condition to a first power-on condition, when the power-supply control unit sets the power supply to the off state because the first power-off condition is satisfied; and sets the power-on condition to a second power-on condition, when the power-supply control unit sets the power supply to the off state because the second power-off condition is satisfied, the second power-on condition being different from the first power-on condition” which is not clear or understood because the claim recites “the power-on condition” set by the power-on condition setting unit and previous in the claim reciting the power-supply control unit that sets the to an on state when a predetermined power-on condition is satisfied, so is the power-on condition set by the power-on condition setting unit the same as the predetermined power-on condition used by the power-supply control unit? Further, it is very unclear what either of the first and second power-on condition are referring too in the respective claim? The only thing clear about the first and second power-on condition is that they are different. Furthermore, how does the first and second power-on condition related to the respective power supply? It’s not clear if the first and second power-on condition actually mean that the respective power supply is in a on state or off state Finally, if the power supply is set to an off state by the power-supply control unit because the (first) power-off condition is satisfied then how does the power-on condition setting unit know when to set the power-on condition to a first power-on condition when the power supply is in an off state from the start or originally. For the purpose of examination the examiner will interpret the claim as best understood. 
Claim 2, recites “the second power-on condition is different from the first-power-on condition because a number of determination conditions for the second power-on condition is smaller than a number of determination conditions for the first power-on condition” is unclear and not understood what the determination conditions are referring to in the respective claim. For the purpose of examination the examiner will interpret the claim as best understood. 
Claims 3-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawauchi (US 2019/0031126). 

Regarding claims 1, 9 and 10, Kawauchi in [see Fig. 1] discloses a vehicle control device [see control unit 70] method that is executed by a computer and memory [see 0044] that controls on and off of a power supply provided [see battery device 20 including the assembly battery 30 corresponding to the power supply) in a vehicle [such that the battery device 20/30 is mounted “installed” in a vehicle (not shown) but disclosed in abstract and 0006], the vehicle control device [see control unit 70 corresponding to the vehicle control device] comprising: a power-supply control unit [see central processing unit “CPU” 71 and memory 73 corresponding to the power-supply control unit and 0044] that: sets the power supply [see assembly battery 30] to an on state when a predetermined power-on condition is satisfied [see Fig. 3, wherein the controller 70 performs the current cutoff release corresponding to the “on state” control shown in Fig. 3 which composed of two steps S50 and S60, and the controller 70 first performs the processing of detecting whether or not the “pre-motion” has been executed. The “pre-motion” is, for example, a motion previously performed so as to drive the vehicle, such as the user opening the door of the vehicle or getting into the seat of the vehicle. Further, the controller 70 monitors the output of the displacement detector 47 which determines whether or not the “pre-motion” has or has not been executed. In other words, the “pre-motion” is a predetermined power-on condition, see 0051-0053]; and sets the power supply [see assembly battery 30] to an off state when a first power-off condition or a second power-off condition is satisfied while the vehicle is stopped and the power supply is in the on state, the first power-off condition being a condition in which a predetermined power-off operation is performed by a user of the vehicle [see Fig. 2, wherein the controller 70 performs the current cutoff execution control “off state of power supply 20/30” by transitioning the operation “on state” state of the current breaker and the connection state of the power supply line after parking. The parking performed by a user of the vehicle corresponds to the first power-off condition being a condition in which a predetermined power-off operation “pressing of the brake or parking pedal” is performed by a user of the vehicle and the power supply 30 is set to an off-state, see 0045-0050], the second power-off condition being a condition in which a first predetermined time elapses from a time when the user gets out of the vehicle [see Fig. 9, wherein the controller 70 re-execute the current cutoff execution control “off state of power supply 20/30” if the vehicle does not transition to the driving state within in a predetermined period after the current cutoff processing is released in addition to detecting that the “pre-motion” has not been executed, 0081-0085. Further, the time in which the vehicle does not transition to the driving state within in predetermined period after the current cutoff processing is released in addition to detecting that the “pre-motion” has not been executed corresponds to the second power-off condition]; and  a power-on-condition setting unit [see controller 70] that: sets the power-on condition to a first power-on condition, when the power-supply control unit sets the power supply to the off state because the first power-off condition is satisfied [see Fig. 3, showing a flow of processing of current cutoff release control, wherein the controller 70 performs the current cutoff release corresponding to the “on state” control shown in Fig. 3 which composed of two steps S50 and S60, and the controller 70 first performs the processing of detecting whether or not the “pre-motion” has been executed. The “pre-motion” is, for example, a motion previously performed so as to drive the vehicle, such as the user opening the door of the vehicle or getting into the seat of the vehicle. Further, the controller 70 monitors the output of the displacement detector 47 which determines whether or not the “pre-motion” has or has not been executed. In other words, the “pre-motion” is a predetermined power-on condition, and the number of steps S50 and S60 corresponds to the second power-on condition and number of determination conditions, see 0051-0053 and Fig. 3]; and sets the power-on condition to a second power-on condition, when the power-supply control unit sets the power supply to the off state because the second power-off condition is satisfied, the second power-on condition being different from the first power-on condition [see Fig. 6, showing a flow of processing of the current cutoff release control applied to a fourth embodiment, wherein the current cutoff release control has been composed of two steps S50 and S60, and added a third step S55. These three steps S50, S55 and S60 corresponds to the first power-on condition and number of determination conditions, see 0063-0070].  
Regarding claim 2, Kawauchi discloses the vehicle control device according to claim 1, wherein the second power-on condition is different from the first power-on condition because a number of determination conditions for the second power-on condition is smaller than a number of determination conditions for the first power-on condition [see Fig. 3, showing a flow of processing of current cutoff release control, wherein the controller 70 performs the current cutoff release corresponding to the “on state” control shown in Fig. 3 which composed of two steps S50 and S60, and the controller 70 first performs the processing of detecting whether or not the “pre-motion” has been executed. The “pre-motion” is, for example, a motion previously performed so as to drive the vehicle, such as the user opening the door of the vehicle or getting into the seat of the vehicle. Further, the controller 70 monitors the output of the displacement detector 47 which determines whether or not the “pre-motion” has or has not been executed. In other words, the “pre-motion” is a predetermined power-on condition, and the number of steps S50 and S60 corresponds to the second power-on condition and number of determination conditions, see 0051-0053 and Fig. 3. Further, see Fig. 6, showing a flow of processing of the current cutoff release control applied to a fourth embodiment, wherein the current cutoff release control has been composed of two steps S50 and S60, and added a third step S55. These three steps S50, S55 and S60 corresponds to the first power-on condition and number of determination conditions, see 0063-0070].
Regarding claim 5, Kawauchi in [Fig. 1], discloses the vehicle control device according to claim 1, wherein: the power-on-condition setting unit [see controller 70] transmits power- on-condition-setting-information to a user terminal when the power-supply control unit [see controller 70] sets the power supply [see battery 20/30] to the off state because the second power-off condition is satisfied [see Fig. 2 and 0046-0050]; and the power-on-condition setting unit [see controller 70] sets the power- on condition to the second power-on condition when setting-acceptance-information is received from the user terminal [see Fig. 3, and 0051-0053], the user terminal being used by the user, the power-on condition setting information inquiring whether to set the power-on condition to the second power-on condition, the setting-acceptance-information allowing setting of the second power-on condition [see Fig. 3, and 0051-0053].   
Regarding claim 6, Kawauchi in [Fig. 1], discloses the vehicle control device according to claim 1, comprising a user recognizing unit [see controller 70] that recognizes that the user or a user terminal used by the user exists within a predetermined range around the vehicle [see 0021 and 0051-0053], wherein the power-on-condition setting unit sets the second power-on condition to that the user recognizing- 42 - unit recognizes that the user or the user terminal exists within the predetermined range [see Fig. 3 and 0051-0053].  
Regarding claim 7, Kawauchi in [Fig. 1] discloses the vehicle control device according to claim 1, comprising a user-getting-on recognizing unit [see controller 70] that recognizes that the user is in the vehicle, wherein the power-on-condition setting unit sets the first power-on condition to that a first power-on operation is performed in a state in which the user- getting-on recognizing unit recognizes that the user is in the vehicle [see Fig. 3 and 0021 and 0051-0053], and when the power supply is set to the off state by the power-supply control unit because the second power-off condition is satisfied [see Fig. 2, and 0046-0049], and subsequently a second power- on operation is performed during a period from a time point when the power supply is set to the off state until a second predetermined time elapses, the power-supply control unit sets the power supply to the on state regardless of whether or not the user-getting-on recognizing unit recognizes that the user is in the vehicle [see Fig. 3 and 0050-0053].  
Regarding claim 8, Kawauchi in [Fig. 1] discloses the vehicle control device according to claim 7, comprising a passenger recognizing unit [see controller 70] that recognizes whether a passenger is in the vehicle,- 43 – wherein [see 0021], when the power supply is set to the off state by the power-supply control unit because the second power-off condition is satisfied [see Fig. 2, 0046-0049], and subsequently the passenger recognizing unit recognizes that the passenger is in the vehicle and the second power-on operation is performed during a period from a time point when the power supply is set to the off state until the second predetermined time elapses, the power-supply control unit sets the power supply to the on state regardless of whether or not the user-getting-on recognizing unit recognizes that the user is in the vehicle [see Fig. 3 and 0050-0053].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (US 2019/0031126) and in view of Kindo et al. (US 2004/0100148).
Regarding claim 3, Kawauchi discloses the vehicle control device according to claim 1. Further, discloses determining that a pre-motion has been executed via controller 70 prior to the start of driving the vehicle such as when a user opens and closes the door of the vehicle, or getting into the seat, accompanied by vibration of a vehicle body, wherein the power-on condition setting unit sets the second power-on condition to the pre-motion “open or closing of the door” detection [see 0021, 0051-0053, 0063-0070 and Figs. 3 and 6]. 
Kawauchi does not explicitly disclose comprising a door-lock-unlocking recognizing unit that recognizes unlocking of a door lock mechanism provided in the vehicle, wherein the power-on-condition setting unit sets the second power-on condition to that the door-lock-unlocking recognizing unit recognizes unlocking of the door lock mechanism.  
However, Kindo et al. in [Fig. 1] discloses a door-lock-unlocking recognizing unit [see 118] that recognizes unlocking of a door lock mechanism provided in the vehicle, wherein a power-on-condition setting unit [see power control unit 115] sets a second power-on condition to that the door-lock-unlocking recognizing unit recognizes unlocking of the door lock mechanism [see abstract, 0048 and 0082-0087].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to have incorporated the door-lock-unlocking recognizing unit as taught by Kindo et al. in the vehicle control device as taught by Kawauchi in order to improve the vehicle control device by saving the user time from the inconvenience of waiting for the power supply to be turned on prior to the user turning on the ignition to start the vehicle.  
Regarding claim 4, Kawauchi in view of Kindo et al. discloses the vehicle control device according to claim 3, comprising a parking-point recognizing unit [see Kawauchi, Fig. 1, control unit 70] that recognizes a parking point where the vehicle is stopped [see Fig. 4, abstract and 0006], wherein the power-on-condition setting unit sets the second power-on condition to [see Kawauchi and 0050-0053]: that the parking-point recognizing unit [see Kawauchi, Fig. 1, control unit 70] recognizes that the parking point is at a place other than a home of the user [see 0050-0053]; and that the door-- 41 - lock-unlocking recognizing unit recognizes unlocking of the door lock mechanism [see Kindo et al., Fig. 1, 118 and abstract, 0048 and 0082-0087].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/9/22



/DANIEL KESSIE/Primary Examiner, Art Unit 2836